Citation Nr: 0523805	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-01 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under Chapter 17, 
Title 38, of the United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant had active service from July 1969 to May 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A hearing was held at the RO in April 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  During the 
hearing the appellant submitted additional evidence with a 
waiver of initial consideration of the evidence by the RO.  
38 C.F.R. § 20.1304(c) (2004).

Also during the hearing, the appellant and his representative 
requested authorization for VA treatment, not merely 
compensation.  Under 38 C.F.R. § 3.360 (2004), the health 
care related benefits authorized by Chapter 17, Title 38, 
United States Code, may be available to persons with other 
than honorable discharges for disability incurred or 
aggravated during service.  But this additional claim has not 
been adjudicated by the RO, much less denied and timely 
appealed to the Board, so it is referred to the RO for 
appropriate development and consideration since the Board 
presently does not have jurisdiction to consider it.  See 
38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The appellant served on active duty from July 1969 to May 
1972.  He received a discharge under other than honorable 
conditions due to a felony conviction of an offense involving 
moral turpitude.

2.  The appellant was not and has never alleged that he was 
insane at the time of the offense leading to his discharge 
from service.  

3.  The appellant was notified in June 1975 of an RO 
administrative decision finding that his discharge was issued 
under dishonorable conditions.  He did not appeal that 
decision and it is final and binding on him based on the 
evidence then of record.  

4.  The additional evidence received since that June 1975 RO 
decision is either cumulative or redundant of evidence 
already of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1975 RO administrative decision finding that the 
appellant's discharge was issued under dishonorable 
conditions is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  The additional evidence received since that June 1975 
administrative decision is not new and material and, 
therefore, insufficient to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  The character of the appellant's discharge constitutes a 
bar to VA benefits (exclusive of health care under Chapter 
17, Title 38, of the United States Code).  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2004).  

A claimant must establish his/her status as a "veteran" by 
the preponderance of the evidence.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  One who has not provided evidence of 
valid military service, never attains the status of claimant.  
Consequently, VA is not obliged to assist him in developing 
facts pertinent to his contentions.  Id.  Moreover, the VCAA 
is specifically applicable only to claimants.  So the VCAA is 
not applicable in this case.  

Although the appellant has executed releases to obtain both 
private and VA clinical records, it is not alleged that these 
records have any bearing on his mental status at the time of 
the felony offense for which he was discharged from active 
service.  And it has never been alleged that he was insane at 
the time of that offense.  Finally, it must be noted that 
neither the appellant nor his representative have at any time 
alleged there are any other outstanding records not currently 
on file that are relevant to this appeal.



The appellant did not initiate an appeal from a June 1975 
notification of an administrative decision that month which 
determined that the character of his discharge under other 
than honorable conditions from his period of active service 
from June 1969 to May 1972 was a bar to his receiving VA 
benefits.  

That administrative decision found that:

The veteran [sic] entered active duty with the 
United States Army on June 26, 1969, and received 
an other than honorable discharge on May 15, 
1972.  

The records indicate the veteran [sic] received 
an undesirable discharge under the provisions of 
AR 635-206, Section VI, by reason of conviction 
by a civil court or action tantamount to a 
finding of guilty.  The veteran [sic] was charged 
in Superior Court of the State of Washington, in 
and for Yakima County, with unlawful delivery of 
a controlled substance, to wit:  Marihuana [sic].  
He entered a plea of guilty to this charge on 
February 29, 1972.

The records also indicate a prior conviction by a 
special court-martial for possession of heroin 
and diamphetamine and with failure to repair.  
The veteran [sic] also received two article 15's 
for brief AWOL violations.  The veteran's [sic] 
offenses prior to the civilian marihuana [sic] 
charge do not appear to have been factors in his 
recommendation for discharge.  

The veteran [sic] was duly advised of his right 
to present evidence on his behalf in connection 
with this determination by the VA.  He presented 
copies of an order of dismissal dated January 24, 
1974.  This document indicates charges against 
the veteran [sic] were formally dropped by the 
State of Washington after a two year probationary 
period.  The VA District Counsel in Seattle, 
Washington was contacted regarding this document.  
The district counsel indicated that the dismissal 
of charges is normal procedure in cases involving 
a first offender and does not in any way intimate 
that the veteran [sic] did not commit the 
specified offense.  

VAR 1012(D) Section III provides in part that a 
discharge because of an offense involving moral 
turpitude will be considered to have been issued 
under dishonorable condition.  The veteran [sic] 
entered a plea of guilty to the charge of 
unlawful sell [sic] of marihuana [sic], a felony 
in the State of Washington and an offense 
involving moral turpitude.  Service records 
clearly indicate that the veteran [sic] was 
discharge because of this specific offense.  

Based on this, the RO concluded the appellant's discharge for 
the period of his service from June 1969 to May 1972 was 
issued under dishonorable conditions.  

In Beck v. West, 13 Vet. App. 535 (2000), it was held that a 
disability claim that was previously denied based on the 
character of the claimant's discharge is subject to reopening 
under 38 U.S.C.A. § 5108, citing D'Amico v. West, 209 F.3d. 
1322, 1326-27 (Fed. Cir. 2000), vacating 12 Vet. App. 264 
(1999).   

Because, after proper notification, the appellant did not 
initiate an appeal of the June 1975 decision by filing a 
timely notice of disagreement (NOD), that decision is final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2004).   

In turn, this means there must be new and material evidence 
since that June 1975 denial to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  And the additional evidence in 
question must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim, although the additional 
evidence need not be probative of all elements required for 
the award.  Sutton v. Brown, 9 Vet. App. 553, 562 (1996) 
(citing Evans v. Brown, 9 Vet. App. 273, 283 (1996)).   

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).   

In May 2002 the appellant filed a claim for service 
connection for 
post-traumatic stress disorder (PTSD) and Hepatitis C.  For 
petitions to reopen, as here, filed after August 29, 2001, 
the revised definition of new and material evidence set forth 
in 38 C.F.R. § 3.156(a) governs.  In deciding whether to 
reopen a claim, VA must determine whether new and material 
evidence has been submitted according to the requirements of 
this regulation and, if so, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  

According to the revised version of 38 C.F.R. § 3.156(a):

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of this evidence does not arise until 
the claim is reopened and addressed on the full merits.

A discharge under conditions characterized as other than 
dishonorable is required for eligibility to VA benefits based 
on the service of a veteran.  38 U.S.C.A. § 101(2).  

A dishonorable discharge is a bar depriving a claimant of all 
gratuitous VA benefits.  Such a discharge, statutory bar, or 
regulatory bar is binding on VA as to the character of 
discharge unless it is determined that the individual was 
insane when committing the acts that resulted in discharge.  
38 C.F.R. § 3.12 (2004).  

The statutory bars are found at 38 U.S.C.A. § 5303(a) (West 
2002) and 38 C.F.R. § 3.12(c) (2004), and regulatory bars are 
listed in 38 C.F.R. § 3.12(d) (2004).  

Insanity is a defense to either statutory or regulatory bars.  
See 38 U.S.C.A. § 5303(b) (West 2002) and 38 C.F.R. § 3.12(b) 
(2004).  The definition of insanity is found at 38 C.F.R. 
§ 3.354 (2004).  It has been held that that the insanity need 
only exist at that time of the commission of the offense 
leading to the person's discharge and there is no requirement 
of a causal connection between the insanity and the 
misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995); Zang v. 
Brown, 8 Vet. App. 246 (1997); Cropper v. Brown, 6 Vet. 
App. 450, 453 - 4 (1994); see also VAOPGCPREC 20-97 and 
VAOPGCPREC 82-90.  

A discharge under honorable conditions is binding on VA.  
This entitles an individual to full compensation and pension 
benefits unless there is a bar to benefits under 38 U.S.C.A. 
§ 5303, 38 C.F.R. § 3.12(c) (2004).  

It has been held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

Service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

38 C.F.R. § 3.12(d) (2004) provides that a discharge or 
release because of an offense involving moral turpitude, 
including generally a conviction of a felony, is considered 
to have been issued under dishonorable conditions.  

The additional evidence submitted since the June 1975 
administrative decision in question includes duplicate copies 
of the January 24, 1974, order of dismissal and RO letters of 
May 1975 that were previously on file.  So this evidence is 
not new.  

The appellant and a friend testified at the April 2005 
hearing that he has attempted on several occasions to have 
the character of his military discharge upgraded.  See pages 
9 and 10 of the transcript of that hearing.  Concerning this, 
38 C.F.R. § 3.12(e) (2004) provides that an honorable 
discharge or discharge under honorable conditions issued 
through a board for correction of records established under 
authority of 10 U.S.C. § 1552 is final and conclusive on VA.  
The action of the board sets aside any prior bar to benefits 
imposed under paragraph  38 C.F.R. § 3.12(c) or (d) (2004).  
These provisions, however, unfortunately, are not applicable 
here because the veteran's discharge has not been upgraded.  
He even acknowledges this.  So his hearing testimony is not 
material.  



As was pointed out to the appellant and his representative 
during the travel Board hearing, VA does not have the 
authority to change the character of his discharge, but 
rather only to find, in very limited circumstances, whether 
there is an exception, e.g., insanity.  Here, though, while 
the appellant has submitted a December 2001 statement jointly 
signed by a VA physician and a clinical social worker 
indicating that he now has PTSD and recurrent major 
depression, there is no contention or testimony, nor any 
clinical evidence, which his act in unlawfully conveying 
marijuana was done while he was insane.  So although this 
additional evidence is new (since it was not on file in 
1975), it still is not material.

Rather, at the travel Board hearing it was alleged that the 
appellant was not formally convicted because the charge, 
after he served his probationary period, was ultimately 
dismissed.  See page 4 of the transcript.  But this matter 
was specifically addressed in the June 1975 administrative 
decision, at which time it was noted that the charge had been 
dismissed after the appellant's probationary period.  So, in 
light of his guilty plea, the proceeding was for an offense 
involving moral turpitude.  Consequently, this testimony also 
is not new.  

To the extent that it was alleged at the travel Board hearing 
that the service department determination of a discharge 
under other than honorable conditions was improper or 
unlawful, the Board has no authority to alter that finding.  
Instead, this matter must be considered by the appropriate 
body governing corrections of military records.  Indeed, it 
was stated at the travel Board hearing that at least two 
attempts to do exactly this had been rejected.  

The appellant has also submitted several statements from 
acquaintances attesting to his good character, having 
rehabilitated himself since his days in military service.  
But these statements, while commendable in their own right, 
have no bearing on the events many years ago during service, 
which lead to his discharge under other than honorable 
conditions.  The character of his discharge still has not 
changed, although he apparently has for the better later in 
life.  So these statements, like the others, are not 
material.  

In sum, the veteran has not submitted or otherwise identified 
the existence of evidence that is both new and material to 
his case.  So his petition to reopen his claim must be 
denied.


ORDER

The petition to reopen the claim as to whether the character 
of the appellant's discharge constitutes a bar to VA benefits 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


